Pratt, J.
The only ground upon which respondent claims to support the verdict is that there is evidence from which it may be inferred that the step' of the car was in bad order, from which cause plaintiff’s injury arose. If it. be that any such evidence appears, its effect is somewhat shaken by the testimony of plaintiff that he looked at the step before he placed his foot upon it, and saw nothing out of the ordinary course. While that does not render it absolutely certain that no defect existed, it cannot be denied that it has mu chi weight. Added to this is the fact that numerous witnesses on the part of defendant were examined, who were in a position to know the condition of the step, and all of whom agree that it was in perfect order. To recapitulate the evidence would not be profitable. It is enough to say that we cannot resist the conclusion that no defect existed in the step, and that plaintiff’s injury cannot be charged to such a cause. As no other ground is suggested to support the verdict, it follows that the judgment must be reversed, and new trial ordered, costs to abide event. All concur.